Citation Nr: 1324838	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  12-29 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for respiratory disability other than pleural and sub-pleural lung scarring, to include as secondary to service-connected disability.

3.  Entitlement to service connection for residuals of a head injury, to include head scar and a chronic headache disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from February 1945 to August 1946.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.  This case was previously before the Board in March 2013 and was remanded for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for respiratory disability other than pleural and sub-pleural lung scarring, to include as secondary to service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence fails to establish that a chronic right knee disorder was present in service, that right knee arthritis was demonstrated within a year of discharge from service, or that there is a nexus or link between right knee arthritis and the Veteran's active service.

2.  The competent and credible evidence fails to document a head injury in service, to include head scar and a chronic headache disorder, or that there is a nexus or link between the Veteran's current complaints of headaches and the Veteran's active service.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Service connection for residuals of a head injury, to include head scar and a chronic headache disorder, is not warranted.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran was notified via a preadjudication letter dated in December 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

The Board observes that the May 2013 supplemental statement of the case (SSOC) contained a typographical error when discussing the issues of service connection for right knee disability and the residuals of a head injury.  While acknowledging the typographical error, the Board notes that there was no prejudice as the issues were correctly identified in the heading.  The remainder of the SSOC clearly identified the proper issues.  Moreover, and significantly, neither the Veteran nor his representative has indicated that such a mistake has affected the essential fairness of the adjudication and the Board will therefore proceed to decide those issues on the merits.

As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's service treatment records are associated with the claims file.  Identified VA and private medical records are of record as well.  Neither the Veteran nor his representative have identified any additional outstanding evidence that has not otherwise been obtained.  

The Board finds that affording the Veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between those disabilities and the Veteran's military service is not appropriate in this case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The service treatment records, while noting treatment for left knee problems, do not reflect any treatment or complaints related to the right knee or to a head injury.  The evidence does not show complaints, treatment, or diagnosis of right knee disability or a head injury (or symptoms related thereto) in service or for many years thereafter.  Both disabilities were not shown until decades after service.  Indeed, as will be discussed in greater detail below, the more recent medical evidence suggests that the onset of these conditions did not occur until many years after service.  Given this evidentiary record, any opinion solicited from a VA examiner would be speculative in nature.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board finds that there has been substantial compliance with its March 2013 remand instructions as to the issues being decided by this decision.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In particular, VA medical records available through the Compensation and Pension Records Interchange (CAPRI) were uploaded to the Veteran's electronic Virtual VA folder.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws-Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain specified chronic diseases, such as arthritis and organic diseases of the nervous system such as migraine headaches, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Board notes that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

I.  Right knee

The Veteran asserts that while serving in the Admiralty Islands in 1946 he injured his right knee and required a week of hospitalization for treatment.

A February 1946 service treatment record noted that the Veteran had "wrenched" his left knee while playing baseball a few days prior.  The diagnosis was internal derangement of the left knee joint.  Treatment included heat lamp, ace bandages, and elevation.  Service treatment records reveal no complaints related to the right knee, and no right knee disability was noted on the Veteran's July 1946 service  separation examination.



A November 2009 VA medical record noted that the Veteran complained of right knee pain.  Reference was made to an injury occurring two months earlier when he fell trying to get out of the car.  Osteoarthritis of the right knee was subsequently diagnosed.  A right knee replacement was performed in 2010.

Private treatment records dated in December 2009 noted that the Veteran underwent right knee arthroscopy with partial medial meniscectomy after having had injured his right knee two months prior when he had twisted his right knee.  Right knee osteoarthritis was also noted.  There was no reference to a prior injury much less an injury in service.

The Board observes that a chronic right knee disorder was not demonstrated during active service.  There is also no evidence of the Veteran being diagnosed as having osteoarthritis of the right knee within the first year of discharge from such service.  In fact, right knee disability was not shown until many years following service, and no healthcare professional has linked the Veteran's right knee disability to his military service, to include his alleged in-service injury.

Consideration has been given to the Veteran's assertions that his current right knee disorder is the result of an in-service injury.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an orthopedic disability (arthritis), falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that an X-ray study and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board readily acknowledges that Veteran is competent to report symptoms of right knee pain.  He is equally competent to report injuring his knee in service.  However, there is no indication that the Veteran is competent to etiologically link his alleged in-service right knee injury to his current arthritis, which was diagnosed many years after service.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  

The Board also takes note that the earlier treatment records pertaining to the Veteran's right knee make no reference to his active service but instead relate to a contemporaneous injury occurring in 2009.  Had the Veteran been experiencing chronic knee pain since service and following an in-service injury, as he now alleges, such would have been in his best interest to mention in the course of seeking out care.  The absence of providing a history of a right knee problem since service to his treating physician when soliciting treatment for that knee undermines the veracity of his more recent assertions.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Caluza v. Brown, 7 Vet. App. 498, 511   (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Accordingly, this lay evidence does not constitute competent or credible evidence and lacks probative value.

As for continuity of symptomatology since service, the Board emphasizes that no right knee disability was noted at service discharge.  The private medical records suggest that the Veteran's right knee complaints did not begin until he twisted his right knee sometime around December 2009.  These factors do not provide reliable evidence of a continuity of right knee symptomatology since service.

A review of the evidence has revealed that right knee arthritis did not have onset during his active service and was not caused by his active service.  As the preponderance of evidence is unfavorable to the claim, the Board must deny the issue of entitlement to service connection for right knee disability.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Residuals of a head injury

The Veteran asserts that he was hit by a hatch onboard ship that resulted in a gash to his head as well as headaches that have continued since that time.

Service treatment records reveal no complaints related to a head injury, and no residuals of a head injury such as headaches were noted on the Veteran's July 1946 service separation examination.

As for post-service medical evidence, the private and VA records do not show or contain any evidence suggesting a relationship between headaches disability and the Veteran's service or his service-connected psychiatric disorder.  Even assuming that the Veteran is competent to state that he has a current headaches disability, and that he has had headaches since a 1946 head injury, the Board finds that such assertions are not supported by the record.  The Veteran's available VA records contain extensive lists of conditions that the Veteran has sought treatment for (including otitis media, hypertension, sleep-related leg cramps, obesity, gout, myalgia, and vertigo) as well as the medications used to treat those conditions.  Neither the list of conditions treated or the various medications lists of record reference treatment or medications for headaches.  While being treated for the various aforementioned conditions it appears the Veteran made no complaints related to headaches disability.  Had he been having headaches as he claimed, the Board believes that he would have mentioned such when in the presence of healthcare personnel.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  In fact, the Board notes that in June 2004 and November 2010 the Veteran specifically denied that he had any headaches.  The record also includes assessments in November 2004 and May 2005 wherein a neurological examination of the Veteran was within normal limits.  The Board can also find no indication that the Veteran made any references or complaints pertaining to a head scar.

The Board clearly acknowledges the Veteran's competence to report injuring his head in service and to experiencing headaches since that time, which he describes as being post-traumatic headaches.  He is not necessarily deemed competent, however, to diagnose post-traumatic headaches and/or a traumatic brain injury.  He simply lacks the medical expertise to make such a diagnosis.  Moreover, as discussed above, there is much in the record that causes the Board to question whether the Veteran suffered a head injury and, if he did, that he has been experiencing chronic headaches since that time.  It is again noted that the service treatment records are absent any findings of complaints, treatment, or diagnosis of a head injury or headaches, and that nearly five decades have elapsed since any type of headache disorder has been mentioned.  Coupled with the normal neurological assessments in 2004 and 2005 and the absence of evidence of a chronic headache disorder, the Board does not find the Veteran's assertion of suffering from a chronic headaches since service to be credible.

A review of the evidence has revealed that a chronic headaches disability or any residuals of an in-service head injury did not have its onset during the Veteran's active service and was not caused by his active service or service-connected anxiety disability.  As the preponderance of evidence is unfavorable to his claim, the Board must deny his appeal as to entitlement to service connection for residuals of a head injury.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability is denied.

Service connection for residuals of a head injury, to include head scar and a chronic headache disorder, to include as secondary to service-connected disability, is denied.

REMAND

This case was Remanded in March 2013, in pertinent part, in order to determine whether or not the Veteran has a respiratory disability related to or aggravated by service-connected pleural and sub-pleural lung scarring.  In accordance with the March 2013 Board remand instructions, in April 2013 a VA examiner reviewed the Veteran's claims file and provided an opinion that was to address the medical matters presented by this appeal.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2013 VA examiner's opinion is not adequate.  In particular, it appears that the April 2013 VA examiner identified respiratory disorders (other than the pleural and sub-pleural lung scarring) did not provide an opinion concerning secondary service connection but instead provided an opinion concerning asbestos exposure.  Based on the foregoing, the Board finds that the matter must be returned for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran's claims file should be returned (if possible to the VA physician who provided the April 2013 opinion, if not to another VA physician who will have an opportunity to review the complete file) for a more responsive opinion.  The claims folder should be provided to the examiner for review in conjunction with the addendum.  A notation to the effect that this record review took place should be included in the report.  An examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  

After reviewing the record on appeal, the examiner should be asked to identify any current respiratory disorder experienced by the Veteran.  For each diagnosed respiratory disorder, the examiner must then provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the respiratory disorder is proximately caused by, or chronically aggravated by, service-connected pleural and sub-pleural lung scarring disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  The AOJ should then readjudicate the issue of entitlement to service connection for respiratory disability other than pleural and sub-pleural lung scarring, to include as secondary to service-connected disability.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


